Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 1 of 10 PageID: 12




                           Exhibit A
Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 2 of 10 PageID: 13
Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 3 of 10 PageID: 14
Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 4 of 10 PageID: 15
Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 5 of 10 PageID: 16
Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 6 of 10 PageID: 17
Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 7 of 10 PageID: 18
Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 8 of 10 PageID: 19
         GLO-L-001493-18 12/20/2018 6:41:34 PM Pg 1 of 1 Trans ID: LCV20182211515
Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 9 of 10 PageID: 20




                        Civil Case Information Statement
Case Details: GLOUCESTER | Civil Part Docket# L-001493-18

Case Caption: WILADSEN STEVEN VS                                 Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
AMAZON.COM.DEDC, LLC                                             Document Type: Complaint with Jury Demand
Case Initiation Date: 12/20/2018                                 Jury Demand: YES - 6 JURORS
Attorney Name: JEFFREY SCOTT DOWNS                               Hurricane Sandy related? NO
Firm Name: J. DOWNS LAW                                          Is this a professional malpractice case? NO
Address: 69 SOUTH MAIN ST                                        Related cases pending: NO
MULLICA HILL NJ 08062                                            If yes, list docket numbers:
Phone:                                                           Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Wiladsen, Steven                      transaction or occurrence)? YES
Name of Defendant’s Primary Insurance Company
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:
CEPA Count in Complaint

Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

12/20/2018                                                                                 /s/ JEFFREY SCOTT DOWNS
Dated                                                                                                         Signed
                GLO L 001493-18 12/21/2018 4:47:26 AM Pg 1 of 1 Trans ID: LCV20182212056
      Case 1:19-cv-00922-RBK-AMD Document 1-1 Filed 01/22/19 Page 10 of 10 PageID: 21
GLOUCESTER COUNTY COURTHOUSE
GLOUCESTER COUNTY CIVIL DIVISION
1 NORTH BROAD ST
WOODBURY         NJ 08096
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (856) 853-3232
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   DECEMBER 20, 2018
                             RE:     WILADSEN STEVEN VS AMAZON.COM.DEDC, LLC
                             DOCKET: GLO L -001493 18

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON -TO BE ASSIGNED-

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      103
AT:   (856) 853-3295.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: JEFFREY S. DOWNS
                                             J. DOWNS LAW
                                             69 SOUTH MAIN ST
                                             MULLICA HILL     NJ 08062

ECOURTS
